Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered April 20, 1993, convicting him of attempted robbery in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court erred in refusing to give a missing witness charge. Because the defendant waited until both sides had rested to request the charge, the request was untimely and was thus properly denied (see, People v Wood-ford, 200 AD2d 644).
There is no merit to the defendant’s further contention that the court’s charge on identification was inadequate. Although the court’s charge may not have been as extensive as the one suggested in the case of People v Daniels (88 AD2d 392, 402), it was more than "bare bones” and adequately focused the jury’s attention on the necessity of carefully evaluating the identification testimony and the necessity that identification must be proven beyond a reasonable doubt (see, People v Martinez, 186 AD2d 824; People v Navallo, 186 AD2d 156). Rosenblatt, J. P., Pizzuto, Friedmann and Goldstein, JJ., concur.